DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Claim Rejections under 35 USC § 101 has been overcome based on applicant’s amendments. Applicant’s arguments, see Applicant’s response, filed 6/27/2022, with respect to the rejection(s) of claim(s) 1, 4-19 under 35 U.S.C. 103 have been fully considered are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Barth (US 8942256 B1).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 18, and 19, claims use Acronyms IGP without ever spelling out
what the acronym stands for initially. Acronyms are inherently ambiguous and therefore indefinite under 112(b). Suggest using (Interior Gateway Protocol) (IGP) for the first occurrence and IGP thereafter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1,3-5, 9-11, 13-15, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman (US 20160277959 A1) in view of CAI (US 20210021647 A1), further in view of Gandhi (US 20120307644 A1), and further in view of Barth (US 8942256 B1).

Regarding Claim 1, 18, 19

Venkataraman teaches:

A method for creating network slices, comprising: creating a slice-bundles link between a first node and a second node, wherein, the slice-bundles link comprises at least one member link between the first node and the second node (¶54 bundled links, which are two or more links that are bundled together such that the two or more links are viewed as a single link aggregated Ethernet link ¶55  member link is added (creating) to an aggregate link bundle (slice bundle link) between router 12a and 12g first node and second node); 

Venkataraman does not teach:

and configuring a packet service for the slice-bundles link,

wherein before creating the slice-bundles link between the first node and the second node, the method further comprises: creating the at least one member link between the first node and the second node; and configuring, for each member link of the at least one member link, a slice to which the member link belongs, and configuring, for each node of the first node and the second node, a slice to which the node belongs;

wherein, the creating the slice-bundles link between the first node and the second node comprises creating interconnected slice-bundles interfaces on the first node and the second node, respectively, and adding the at least one member link to the slice-bundles interfaces as a member interface, and wherein, an IP address is configured and an IGP protocol is enabled on the slice-bundles interfaces.


Cai teaches:

and configuring a packet service for the slice-bundles link (¶3 A plurality of IMS 
network slices may be defined to provide IMS services, ¶35 A network slice is a logical representation of network functions and corresponding resource requirements necessary to provide the required services 
and network capabilities, ¶36 ¶42 One IMS network slice may be optimized for HD video conferencing, while another IMS network slice may be optimized for web communication, (¶33 packet routing and forwarding, 5G mobile network services ¶46 element 640 is configured to control NFV to create new IMS network slices (slice-bundles link), ¶3 A plurality of IMS network slices may be defined to provide IMS services, ¶37 core network 102 is partitioned into three network slices: network slice A 310, network slice B 320, and network slice C 330 (comprises at least one member link), ¶40 network slices between the user and application servers (between the first node and the second node))).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman in light of Cai in order to provide network slicing in the IP Multimedia Subsystem (IMS) domain.  The IMS domain is an architectural framework for delivering IP multimedia services, such as High-Definition (HD) voice (VoIP or VoLTE), Wi-Fi calling, enriched messaging (e.g., instant messaging), enriched calling with pre-call information, video calling, HD video conferencing, Video on Demand (VoD),  and web communication.

Venkataraman-Cai does not teach:

wherein before creating the slice-bundles link between the first node and the second node, the method further comprises: creating the at least one member link between the first node and the second node; and configuring, for each member link of the at least one member link, a slice to which the member link belongs, and configuring, for each node of the first node and the second node, a slice to which the node belongs;

wherein, the creating the slice-bundles link between the first node and the second node comprises creating interconnected slice-bundles interfaces on the first node and the second node, respectively, and adding the at least one member link to the slice-bundles interfaces as a member interface, and wherein, an IP address is configured and an IGP protocol is enabled on the slice-bundles interfaces.

Gandhi teaches:

wherein before creating the slice-bundles link between the first node and the second node, the method further comprises: creating the at least one member link between the first node and the second node; and configuring, for each member link of the at least one member link, a slice to which the member link belongs, and configuring, for each node of the first node and the second node, a slice to which the node belongs (¶34  member of the bundle may be associated with one or more SRLGs, i.e., some SRLGs may belong exclusively to one member or to a subset of the members in the bundle (creating a member link), ¶40 FIG. 5B illustrates an example SRLG association 530 for each member of the bundle, ¶38 network having a bundle, a plurality of nodes/routers 200 (e.g., routers A-D) interconnected by communication links (e.g., link AB, link AC, link AD, and link DB), each of which may belong to particular SRLGs (e.g., 10, 20, 30, 40, 50, 60), and wherein other communication links may be grouped together to form a bundle 510, such as bundle CB.  Bundle 510, in this case, may include members (e.g., links) M1, M2, M3, M4, and M5).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai in light of Gandhi in order to protect against failures in a computer network, network 
devices, such as routers or nodes, may establish backup tunnels over paths that 
offer an alternative to protected physical or logical network elements (e.g., 
communication links) (Gandhi ¶2)

Venkataraman-Cai-Gandhi does not teach:

wherein, the creating the slice-bundles link between the first node and the second node comprises creating interconnected slice-bundles interfaces on the first node and the second node, respectively, and adding the at least one member link to the slice-bundles interfaces as a member interface, and wherein, an IP address is configured and an IGP protocol is enabled on the slice-bundles interfaces.

Barth teaches:

wherein, the creating the slice-bundles link between the first node and the second node comprises creating interconnected slice-bundles interfaces on the first node and the second node (col 2 lines 5-20 aggregates (creating the slice-bundles link) a plurality of outbound physical links (members) for a network router as constituent links of an aggregation group), col 5 lines 25-35 fig. 1 router 10A (first node) router 10B (second node), Aggregation group 12 may alternatively be referred to as a Link Aggregation Group (LAG) or link bundle), 

respectively, and adding the at least one member link to the slice-bundles interfaces as a member interface (col 2 lines 5-20 aggregates (adding members) a plurality of outbound physical links (members) for a network router as constituent links of an aggregation group, col 5 lines 25-35 fig. 1 Each of outbound physical links 12A-12C is considered a "constituent link" of aggregation group 12), and 

wherein, an IP address is configured and an IGP protocol is enabled on the slice-bundles interfaces (col 2 lines 5-20 aggregates a plurality of outbound physical links (members) for a network router as constituent links of an aggregation group, configures the aggregated interface with layer three (L3) routing information, e.g., a source IP address and a mask, that the network router then advertises, using an IGP such as OSPF or IS-IS, to neighboring routers as a single link within a network topology (, an IP address is configured and an IGP protocol), col 6 lines 45-60 IGP thus advertises characteristics of the aggregation group in addition to those that characterize aggregated interface 14 as whole, such as configured aggregate bandwidth and IP address/mask).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai-Gandhi in light of Barth in order to provide a collection of interconnected computing devices that exchange data and share resources, by dividing the data into small blocks called packets, which are individually routed across the network from a source device to a destination device, and aggregating a plurality of outbound physical links for a network router as constituent links of an aggregation group (Barth col 2 lines 5-20).

Regarding Claim 4
Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 1.

Gandhi teaches:
The method of claim 1, wherein the configuring, for each member link, the slice to which the member link belongs, and configuring, for each node, the slice to which the node belongs comprises: configuring, for each member link, at least one slice attribute of the member link (¶34  member of the bundle may be associated with one or more SRLGs, i.e., some SRLGs may belong exclusively to one member or to a subset of the members in the bundle (creating a member link), ¶40 FIG. 5B illustrates an example SRLG association 530 for each member of the bundle, ¶38 network having a bundle, a plurality of nodes/routers 200 (e.g., routers A-D) interconnected by communication links (e.g., link AB, link AC, link AD, and link DB), each of which may belong to particular SRLGs (e.g., 10, 20, 30, 40, 50, 60), and wherein other communication links may be grouped together to form a bundle 510, such as bundle CB.  Bundle 510, in this case, may include members (e.g., links) M1, M2, M3, M4, and M5); and 

configuring, for each node, at least one slice attribute of the node (¶34  member of the bundle may be associated with one or more SRLGs, i.e., some SRLGs may belong exclusively to one member or to a subset of the members in the bundle (creating a member link), ¶40 FIG. 5B illustrates an example SRLG association 530 for each member of the bundle, ¶38 network having a bundle, a plurality of nodes/routers 200 (e.g., routers A-D) interconnected by communication links (e.g., link AB, link AC, link AD, and link DB), each of which may belong to particular SRLGs (e.g., 10, 20, 30, 40, 50, 60), and wherein other communication links may be grouped together to form a bundle 510, such as bundle CB.  Bundle 510, in this case, may include members (e.g., links) M1, M2, M3, M4, and M5).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai in light of Gandhi in order to protect against failures in a computer network, network 
devices, such as routers or nodes, may establish backup tunnels over paths that 
offer an alternative to protected physical or logical network elements (e.g., 
communication links) (Gandhi ¶2)


Regarding Claim 5
Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 3.

Gandhi teaches:
The method of claim 3, wherein the configuring the packet service for the slice-bundles link comprises configuring the packet service on the slice-bundles interfaces (¶34  member of the bundle may be associated with one or more SRLGs, i.e., some SRLGs may belong exclusively to one member or to a subset of the members in the bundle (creating a member link), ¶40 FIG. 5B illustrates an example SRLG association 530 for each member of the bundle, ¶38 network having a bundle, a plurality of nodes/routers 200 (e.g., routers A-D) interconnected by communication links (e.g., link AB, link AC, link AD, and link DB), each of which may belong to particular SRLGs (e.g., 10, 20, 30, 40, 50, 60), and wherein other communication links may be grouped together to form a bundle 510, such as bundle CB.  Bundle 510, in this case, may include members (e.g., links) M1, M2, M3, M4, and M5)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai in light of Gandhi in order to protect against failures in a computer network, network 
devices, such as routers or nodes, may establish backup tunnels over paths that 
offer an alternative to protected physical or logical network elements (e.g., 
communication links) (Gandhi ¶2)

Regarding Claim 9
Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 1.

Venkataraman teaches:

The method of claim 1, further comprising: forwarding messages along the slice-bundles link (¶19 Routers 12 represent any network device that routes or otherwise forwards traffic through network 14 and that applies label swapping operations to the network traffic, ¶54 techniques of this 
disclosure may also be applied to bundled links).


Regarding Claim 10
Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 9.

Venkataraman teaches:

The method of claim 9, further comprising: setting a priority for each member link in the slice-bundles link according to a local policy (¶55 LPBC module 58 may set the subscription for low priority LSPs (local policy) before adding the member link, thereby potentially avoiding the situation of low priority LSPs getting placed on the new member link given that the aggregate link is on a congested path)

Regarding Claim 11

Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 10.

Venkataraman teaches:

The method of claim 10, wherein the forwarding the messages along the slice-bundles link comprises: in a process of forwarding a protocol message in a control plane along the slice-bundles link, selecting an effective member link with the highest priority from the slice-bundles link for forwarding (¶6 path selection techniques for higher priority Label Switched Paths, ¶19 selecting paths through its representation of the topology of network 14 to reach all available destinations to generate forwarding information.  In other words, 
routers 12 may reduce these paths to so-called "next hops" which identify 
interfaces to which to forward traffic destined for a particular destination, 
where the forwarding information includes this list of next hops).

Regarding Claim 13
Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 1.

Venkataraman teaches:

The method of claim 1, further comprising: creating a new member link when creating a new slice (¶54 bundled links, which are two or more links that are bundled together such that the two or more links are viewed as a single link aggregated Ethernet link ¶55 member link is added (creating) to an aggregate link bundle (slice bundle link) between router 12a and 12g first node and second node); 


configuring the new member link as belonging to the new slice (¶54 bundled links, which are two or more links that are bundled together such that the two or more links are viewed as a single link aggregated Ethernet link ¶55 member link is added (creating) to an aggregate link bundle (slice bundle link) between router 12a and 12g first node and second node); and 

adding the new member link to the slice-bundles link (¶54 bundled links, which are two or more links that are bundled together such that the two or more links are viewed as a single link aggregated Ethernet link ¶55 member link is added (creating) to an aggregate link bundle (slice bundle link) between router 12a and 12g first node and second node).

Regarding Claim 14

Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 1.

Venkataraman teaches:

The method of claim 1, wherein the configuring the packet service comprises configuring at least one of IP address, enabling intermediate system to intermediate system (ISIS), resource reservation protocol traffic engineering (RSVP-TE), open shortest path first (OSPF) and label distribution protocol (LDP) (¶4 ¶18 A variety of protocols exist for establishing LSPs, such as the Label Distribution Protocol (LDP) and the Resource Reservation Protocol 
with Traffic Engineering extensions (RSVP-TE))

Regarding Claim 15

Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 1.

Venkataraman teaches:
The method of claim 1, wherein the member link comprises one of the following: flexible Ethernet channel (FlexE channel), aggregated link, Ethernet link, Ethernet VLAN sub-interface and P2P link (¶55 aggregate link bundle).


Regarding Claim 17

Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 1.

Venkataraman teaches:

The method of claim 1, wherein the first node and the second node belong to a same autonomous system AS domain; or the first node and the second node belong to different AS domains, respectively (¶29 A resulting path may be confined to a single domain or may cross several domains.).


Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Venkataraman-Cai-Gandhi-Barth and applied to claim 1 above, and further in view of Dhillon (US 20130308945 A1).

Regarding Claim 6

Venkataraman-Cai-Gandhi-Barth teaches:

The method of claim 1.

Venkataraman-Cai-Gandhi-Barth does not teach:

The method of claim 1, further comprising: flooding link state information and maintaining a consistent link state database on each node; 

wherein, the link state database records the flooded link state information, and the link state information carries a slice attribute of each node and carries state information and a slice attribute of each member link.






Dhillon teaches:

 The method of claim 1, further comprising: flooding link state information and maintaining a consistent link state database on each node (¶152 flooding other nodes 22 in the routing domain, the nodes 22 learn about the current status on each TE link 30); 

wherein, the link state database records the flooded link state information, and the link state information carries a slice attribute of each node and carries state information and a slice attribute of each member link (¶13 The information in the link state advertising message can be saved in a link state database, link state advertising message may include slice spacing information, and an identification of unreserved spectral slices of the bandwidth to permit establishment of the label switched path using the unreserved spectral slices)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai-Gandhi-Barth in light of Dhillon in order to provide a plurality of switch nodes linked together to form a network (Dhillon ¶2).

Regarding Claim 7
Venkataraman-Cai-Gandhi-Barth -Dhillon teaches:

The method of claim 6.

Dhillon teaches:

The method of claim 6, further comprising: performing slice path calculation based on the link state database (¶13 The information in the link state advertising message can be saved in a link state database and used for computing routes or paths in the optical transport network for setting up label switched paths in networks having multiple nodes communicating via communication links.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai-Gandhi-Barth in light of Dhillon in order to provide a plurality of switch nodes linked together to form a network (Dhillon ¶2).



Regarding Claim 8
Venkataraman-Cai-Gandhi-Barth -Dhillon teaches:

The method of claim 7.

Venkataraman teaches:

The method of claim 7, requesting a controller to perform a CSPF calculation based on the link state database to calculate a TE path from the first node to a destination node in the first slice to which the first node belongs, wherein, constraint conditions for performing the CSPF calculation are {slice-id of the first slice, a constraint condition A}, the constraint condition A comprises at least one of bandwidth, delay, affinity, TE metric, and maximum number of hops; and the calculation comprises: matching a slice attribute of each member link contained in the slice-bundles link and a slice attribute of each node according to the constraint conditions to obtain the TE path of the first slice (¶6 bandwidth 
constrained links, ¶43 including bandwidth reservations for paths associated with MPLS LSPs.  Constrained Shortest Path First (CSPF) process 61 computes a shortest path or paths for an MPLS LSP based on specified constraints and bandwidth availability information associated with the links within the network, advertise the calculated bandwidth availability information in traffic engineering database (TED) 49 to other peer routers.  As another example, constrained Label Distribution Protocol (cLDP) 44 may send and receive label mapping messages for establishing a LSP).

wherein performing slice path calculation comprises: performing a constrained shortest path first (CSPF) calculation to calculate a shortest path from the first node to all other destination nodes in the first slice to which the first node belongs, wherein, constraint conditions for performing the CSPF calculation are {slice-id of the first slice, igp-metric is the smallest}; and
the calculation comprises: matching a slice attribute of each member link contained in the slice-bundles link and a slice attribute of each node according to the constraint conditions to obtain an optimal next hop forwarded by the shortest path of the first slice; or 


performing a CSPF calculation based on the link state database to calculate a TE path from the first node to a destination node in the first slice to which the first node belongs, wherein, constraint conditions for performing the CSPF calculation are {slice-id of the first slice, a constraint condition A}, the constraint condition A comprises at least one of bandwidth, delay, affinity, TE metric, and maximum number of hops; and the calculation comprises: matching a slice attribute of each member link contained in the slice-bundles link and a slice attribute of each node according to the constraint conditions to obtain the TE path of the first slice; or 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Venkataraman-Cai-Gandhi-Barth and applied to claim 9 above, and further in view of Li (US 20140016470 A1) and further in view of Zheng (US 20140301404 A1)
Regarding Claim 12

Venkataraman-Cai-Gandhi-Barth does not teach:

The method of claim 9, wherein forwarding the messages along the slice-bundles link comprises: in a process of forwarding a data message in a data plane along the slice-bundles link, selecting a dedicated member link of the slice to which the data message belongs from the slice-bundles link for forwarding; and if the dedicated member link of the slice to which the data message belongs is invalid, discarding the data message.

Li teaches:

The method of claim 9, wherein forwarding the messages along the slice-bundles link comprises: in a process of forwarding a data message in a data plane along the slice-bundles link, selecting a dedicated member link of the slice to which the data message belongs from the slice-bundles link for forwarding (¶48 selects a member link from the aggregation link used for forwarding this data stream according to the result of this Hash operation, the member link selected by the access device will be different from the previously determined member link due to the difference between destination MAC addresses (dedicated member link), sends this data stream to the distribution layer through this selected member link);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai-Gandhi-Barth in light of Li in order to improve reliability of a data center, a network in a data center employing a redundant networking solution with dual nodes and dual links, the link aggregation technology and stacking technology is employed to improve utilization of network devices and links (Li ¶13).

Venkataraman-Cai-Gandhi-Barth -Li does not teach:

and if the dedicated member link of the slice to which the data message belongs is invalid, discarding the data message.
Zheng teaches:

and if the dedicated member link of the slice to which the data message belongs is invalid, discarding the data message (¶14 a link aggregation group between a cluster A and a cluster B (assuming it is the link aggregation group 1) does not have any member port, i.e., none of the ports of apparatus A1-A4 have joined into the link aggregation group 1.  At this point, when a packet enters the cluster A from the apparatus A1, as no member port has joined into the link aggregation group 1, the packet is discarded).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai-Gandhi-Barth -Li in light of Zheng in order to provide a link aggregation group, having two or more data channels that are combined into a single channel and appear as a single logical link with higher bandwidth (Zheng ¶1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Venkataraman-Cai-Gandhi-Barth and applied to claim 1 above, and further in view of Bhatia (US 20160294632 A1).
Regarding Claim 16
Venkataraman-Cai-Gandhi-Barth does not teach: 

The method of claim 1, wherein all slices are homogeneous networks or heterogeneous networks

Bhatia teaches: 

The method of claim 1, wherein all slices are homogeneous networks or heterogeneous networks (¶34 The algorithm is not vendor specific and can be used in a complex, heterogeneous network setup, Multi Chassis 
	Link Aggregation Group (MC-LAG),
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Venkataraman-Cai-Gandhi-Barth in light of Bhatia in order for determining a layer-2 physical link topology of an Ethernet-type network (Bhatia ¶20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445     

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445